Citation Nr: 0122061	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  99-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 until September 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefit sought on appeal.  

At the outset, the Board notes that the veteran's 
representative submitted evidence of an increased rating for 
the veteran's post-traumatic stress disorder (PTSD) in the 
form of an informal hearing presentation.  The Board notes 
that the veteran indicated that he would withdraw his appeal 
regarding the an increased rating decision of his PTSD if the 
RO would increase the PTSD rating to 50 percent disability, 
which the RO did in August 1998.  Therefore, the Board 
considers the representative's informal hearing presentation 
on the issue of PTSD as a claim for an increased rating for 
the veteran's PTSD.  As such, the Board refers the issue of 
an increased rating of PTSD back to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  Hypertension was not manifested during service or within 
one year of separation from service.

3.  Hypertension is not causally or etiologically related to 
the veteran's service connected PTSD, or otherwise shown to 
be related to service.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service connected 
disease or injury.   See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal there 
was a change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 
see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed to 
establish service connection, as set forth in a rating 
decision and a Statement of the Case.  As such, the Board 
finds that although the RO did not have an opportunity to 
directly apply the VCAA, the requirements under that law have 
been met, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  Furthermore, the 
RO obtained a VA medical opinion regarding the etiology of 
the veteran's hypertension.  Therefore, a decision on the 
merits of the veteran's claim is appropriate.

The veteran claims entitlement to service connection for 
hypertension as secondary to service connection for PTSD.  
The veteran maintains that his service-connected PTSD caused 
the currently diagnosed hypertension.  Service connection for 
PTSD was established in 1998, and is currently evaluated as 
50 percent disabling.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
hypertension, may be presumed to have been incurred during 
service if they manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Further, if 
a condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. See 38 C.F.R. § 3.310(a).  The United 
States Court of Appeals for Veterans Claims further has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).   

With regard to the current appeal, service medical records 
contain no evidence of complaints, treatment, or diagnosis of 
hypertension while the veteran was on active duty.  A service 
entrance physical examination indicated that the veteran's 
blood pressure was 120/80 in March 1968 and a service 
discharge physical examination showed that the veteran's 
blood pressure was noted as 120/80 in August 1969.  

Private and VA medical records establish that the veteran 
currently suffers from hypertension.  Records from the VA 
indicate that the veteran was afforded a VA PTSD examination 
in February 1997.  The examiner diagnosed the veteran on Axis 
III with "hypertension, borderline."  The veteran also 
presented a report from David R. Diaz, M.D. dated June 1999.  
Although Dr. Diaz evaluated the veteran specifically for 
PTSD, his diagnostic impression of the veteran was of 
hypertension on Axis III.

The veteran submitted an August 1998 report from Todd M. 
Dudley, M.D.  Dr. Dudley indicated that he follows the 
veteran for a history of hypertension and PTSD.  Dr. Dudley 
wrote that the veteran "does suffer from essential 
hypertension, but that his post traumatic stress syndrome 
possibly exacerbates his high blood pressure at times."  Dr. 
Dudley further stated that the veteran's hypertension and 
PTSD are "impossible to delineate exactly."  However, Dr. 
Dudley noted that hypertension and PTSD are typically 
interrelated problems, and the veteran must be treated for 
both problems to successfully control his hypertension.  

In September 1998, the RO requested a review of the veteran's 
file by a cardiovascular specialist.  The cardiovascular 
specialist noted that the veteran suffers from "essentially 
hypertension."  However, the examiner determined that the 
veteran's PTSD "is not a cause of his essentially 
hypertension nor is it a major influence and controlled 
essentially hypertension."  The examiner also noted that 
blood pressure is a dynamic variable which changes on a daily 
basis in accordance to environmental stressors.  The examiner 
further noted that if the hypertension were well controlled, 
no long-term sequela would occur.

Based upon this evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for hypertension.  "Generally, to prove service connection, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Gilbert v. Derwinski, 1 
Vet.App. 49, 54 (1990).

In the present case, private and VA medical records establish 
that the veteran currently suffers from hypertension.  
However, the records do not indicate that the veteran 
suffered from hypertension while in service, or within one 
year after separation from service.  As such, there is no 
evidence that would support a grant of service connection on 
a direct or presumptive basis.

Likewise, although there is nexus evidence both for and 
against the claim of service connection on a secondary basis, 
the Board finds that the preponderance of the evidence is 
against the claim of secondary service connection.  On the 
one hand, Dr. Dudley stated that the hypertension could be 
linked to the veteran's PTSD.  However, Dr. Dudley indicated 
that the veteran's PTSD only "possibly exacerbates" his 
high blood pressure sometimes, and could not delineate the 
veteran's hypertension from his PTSD.  Thus the opinion is 
speculative on its face and clearly does not indicate that 
the PTSD caused the veteran's hypertension.  On the contrary, 
the VA examiner concluded that the veteran's PTSD is not the 
cause of the veteran's hypertension, and controlled 
hypertension would produce no long-term sequelae.  

Furthermore, the Board finds the VA examiner's opinion to 
have greater probative value than the opinion of the Dr. 
Dudley.  Dr. Dudley indicated that he has been following the 
veteran for a history of both hypertension and PTSD.  The 
fact that Dr. Dudley treats the veteran for both 
cardiovascular and psychological problems suggests to the 
Board that he is either the veteran's family physician or an 
internist.  On the other hand, the VA requested an opinion of 
the etiology of the veteran's hypertension from a 
cardiovascular specialist.  The VA specialist had the 
opportunity to review the entire claims file, and concluded 
that the veteran's hypertension was due to his PTSD.  Because 
the VA examiner is a specialist in the area of cardiovascular 
diseases, including hypertension, the Board will give the VA 
examiner's opinion greater weight than Dr. Dudley's opinion.  

Therefore, considering the greater weight that the VA 
examiner's opinion affords, the Board believes that the 
preponderance of the evidence is against a service connection 
for hypertension.  As such, the veteran's claim of 
entitlement to service connection for hypertension secondary 
to PTSD is denied.


ORDER

Service connection for hypertension is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

